Appellant insists that there was error in the failure to permit the witness Price to testify as an expert. This assignment of error was carefully considered and overruled because, in our opinion, it did not appear from the bill of exceptions as qualified that there was any abuse by the trial court of the discretion vested in him by law to determine the qualification of a witness offered as an expert. The bill as prepared by appellant's counsel shows that the witness if permitted would have testified that in his opinion the pistol in question had been fired a number of times; that the small canker was caused from the leaving of the brass cartridge in the gun; that if a gun is fired all around, emptied, reloaded and then fired again, that is, only one chamber fired again and the brass hull allowed to remain in same, it would cause a canker, whereas placing cartridges in the chambers that had been fired, the tallow on them would absorb the salt petre and thereby the other chambers would not canker. The holding that the bill did not show error was based upon the view that it was not shown the necessary predicate was laid as to the knowledge of the witness to qualify him as an expert upon the subject. We take the following from the trial judge's qualification of the bill: "The question was then asked the witness if he had had occasion to notice the effect of firing a gun and I told the attorneys: `I want you to get down to the physical facts, if he has any, as well as the knowledge of a gun, and find if he knows any more about guns than that.' His answer was: `I know about as much as the average man that uses a gun very much.' I then stated that if that was true the jury would know as much about it as the witness. There was no attempt to show that this witness ever had examined the only point upon which an expert could be used, that is, that he had examined pistols often to find whether they had been recently or lately fired. His being an expert on any other point, even though he was the finest shot in the world, would be of no benefit on the point that was under examination." Our judgment is that under *Page 200 
the authorities cited in the original opinion this assignment of error as well as the others contained in the motion for rehearing were properly overruled.
It is, therefore, ordered that the motion for rehearing be overruled.
Overruled.